

Exhibit 10.1
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 1, 2020 (the “Effective Date”) by and between _____ (“Executive”) and
Construction Partners, Inc., a Delaware corporation (the “Company”).


RECITALS


WHEREAS, Executive currently serves as the _____ of the Company; and


WHEREAS, the Company and Executive desire to enter an employment agreement to
memorialize the terms of Executive’s employment.


NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


AGREEMENT


1. Effective Date; Term. Upon the terms and subject to the conditions set forth
in this Agreement, the Company hereby employs Executive, and Executive hereby
accepts such employment, for the term commencing on the Effective Date and,
unless otherwise earlier terminated pursuant to Section 5 hereof, ending at
11:59 p.m. Central Time on the fifth anniversary of the Effective Date (the
“Term”). The fifth anniversary of the Effective Date is referred to herein as
the “Term End Date.” Beginning on the Term End Date and on each anniversary of
the Term End Date thereafter, the Term shall, without further action by
Executive or the Company, be extended by an additional one-year period on the
same terms and conditions as provided herein; provided, however, that either
party may cause the Term to cease to extend automatically by giving written
notice to the other not less than sixty (60) days prior to the scheduled
expiration of the Term. Upon such notice, the Term shall terminate upon, as
applicable, the Term End Date or the expiration of the then-current one-year
extension period.


2. Position and Duties; Extent of Service.


(a) Position and Duties. Executive is hereby employed on the Effective Date as
the _____ of the Company. In such capacity, Executive shall have the duties,
responsibilities and authority commensurate with such positions and such other
duties as may be assigned to him by the Board of Directors of the Company (the
“Board”), and will report to the President and Chief Executive Officer of the
Company.


(b) Extent of Service. During the Term, Executive shall devote substantially all
of his business time and attention to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise that would conflict or interfere with the
performance of such services, either directly or indirectly, without the prior
written consent of the Board. Notwithstanding the foregoing, Executive will be
permitted to (a) with the prior written consent of the Board (which consent
shall not be unreasonably withheld or delayed) act or serve as a director,
trustee, committee member or principal of any type of business, civic or
charitable organization, as long as such activities are consistent with the
Company’s Code of Business Conduct and Ethics, and (b) purchase or own less than
five percent (5%) of the securities of any publicly traded corporation;
provided, however, that such ownership represents a passive investment and that
Executive is not a controlling person of, or a member of a group that controls,
such corporation; provided further that the activities described in clauses (a)
and (b) do not interfere with the performance of Executive’s duties and
responsibilities to the Company as provided hereunder.


(c) Effect of Agreement on Other Roles. In the event that Executive also serves
in one or more positions for or on behalf of a subsidiary or other affiliate of
the Company, the rights and obligations of Executive in such capacity,
including, without limitation, the nature and extent of Executive’s duties in
such position, shall not be deemed modified by virtue of the parties’ execution
of this Agreement. Any payments to be made, benefits to be provided or other
obligations undertaken by the Company in this Agreement may be satisfied by a
subsidiary or other affiliate of the Company to the extent that Executive as a
direct employment relationship with such subsidiary or affiliate. References in
this Agreement to any policies, procedures or programs of the Company shall be
deemed to include those of any subsidiary or other affiliate of the Company with
whom Executive has a direct employment relationship to the extent applicable and
as the context so requires.





--------------------------------------------------------------------------------



(d) Change of Position or Duties. In the event that Executive’s position or
duties change materially from those set forth in this Agreement, the parties
agree to negotiate in good faith such amendments to the terms of this Agreement
as may be necessary or appropriate to reflect such changed circumstances,
including with respect to compensation and benefits.


3. Place of Performance. The principal place of Executive’s employment shall be
_____; provided, however, that Executive may be required to travel on Company
business during the Term to locations including, but not limited to, such other
cities in which the Company may do business from time to time.


4. Compensation and Benefits.


(a) Salary. During the Term, the Company shall pay Executive an annual salary of
at least $_____ (“Base Salary”), less normal withholdings, payable in periodic
installments in accordance with the Company’s customary payroll practices and
applicable wage payment laws, but no less frequently than monthly. Executive’s
salary shall be reviewed at least annually by the Compensation Committee of the
Board (the “Compensation Committee”), and the Compensation Committee may, but
shall not be required to, increase Executive’s salary during the Term.
Executive’s salary may not be less than the Base Salary during the Term.


(b) Annual Bonus. For each fiscal year during the Term, Executive shall be
eligible to receive a cash bonus (the “Bonus”) in an amount determined either in
the discretion of the Compensation Committee or based on the achievement of
performance goals under any annual incentive program that may be established and
administered by the Compensation Committee from time to time.


(c) Equity Awards. During the Term, Executive shall be eligible to receive
awards under the Construction Partners, Inc. 2018 Equity Incentive Plan and any
other stock option, stock purchase or equity-based incentive compensation plan
or arrangement adopted by the Company from time to time in which executives of
the Company are eligible to participate, in an amount determined by the
Compensation Committee (“Equity Awards”).


(d) Fringe Benefits and Perquisites. During the Term, Executive shall be
entitled to fringe benefits and perquisites consistent with the practices of the
Company, and to the extent that the Company provides similar benefits or
perquisites (or both) to similarly situated executives of the Company (“Peer
Executives”). Notwithstanding the foregoing, during the Term, the Company may
provide Executive with the use of a Company-owned automobile to the extent that
the Company deems necessary for the performance of Executive’s services to the
Company.


(e) Employee Benefits. During the Term, Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), on a basis that is no less favorable than is provided to Peer
Executives, to the extent consistent with applicable law and the terms of the
applicable Employee Benefit Plans. The Company reserves the right to amend or
cancel any Employee Benefit Plan at any time in its sole discretion, subject to
the terms of such Employee Benefit Plan and applicable law.


(f) Vacation and Leave. During the Term, at such reasonable times as the Board
or, as applicable, the Executive’s direct supervisor, shall permit, Executive
shall be entitled, without loss of pay, to be absent from the performance of his
duties under this Agreement. In addition, Executive shall be entitled to annual
vacation in accordance with the policies established by the Company for Peer
Executives. Executive shall be entitled to sick leave, without loss of pay, in
accordance with the Company’s policies in effect from time to time, and other
personal and family leave as may be provided by law.


(g) Business Expenses. During the Term, Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by Executive in the
course of performing his duties and responsibilities under this Agreement, in
accordance with the policies, practices and procedures of the Company and to the
extent available to other Peer Executives with respect to travel and other
business expenses; provided, however, that Executive shall, as a condition of
reimbursement, submit verification of the nature and amount of such expenses in
accordance with reimbursement policies from time to time adopted by the Company
and in sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service.





--------------------------------------------------------------------------------



(h) Clawback of Compensation. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to Executive pursuant to this Agreement or any other
agreement or arrangement with the Company that is subject to recovery under any
law, government regulation or stock exchange listing requirement will be subject
to such deductions and clawbacks as may be required to be made pursuant to such
law, government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement). Without limiting the generality of the foregoing,
repayment by Executive will be required in the event that such compensation was
in excess of what should have been paid or made available because the
determination of the amount due was based, in whole or in part, on materially
inaccurate financial information of the Company. Executive agrees to return
within sixty (60) days, or within any earlier timeframe required by applicable
law or any recoupment policy, any such compensation properly identified by the
Company by written notice. If Executive fails to return such compensation within
the applicable time period, Executive agrees that the amount of such
compensation may be deducted from any and all other compensation owed to
Executive by the Company. The provisions of this Section 4(h) shall be modified
to the extent, and remain in effect for the period, required by applicable law.


5. Termination of Employment.


(a) Death. Executive’s employment shall terminate automatically upon Executive’s
death.


(b) Disability. If the Company or Executive determines in good faith that the
Disability (as defined below) of Executive has occurred during the Term, either
such party may give written notice of its or his intention to terminate
Executive’s employment on account of Executive’s Disability. In such event,
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such written notice by either party; provided, however,
that, within the thirty (30) days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties. For purposes of this
Agreement, “Disability” shall mean Executive’s inability, due to physical or
mental illness or disability, to perform the essential functions of his
employment with the Company, even with reasonable accommodation that does not
impose an undue hardship on the Company, for more than sixty (60) consecutive
days, or for any ninety (90) days within any one year period, unless a longer
period is required by federal or state law, in which case such longer period
will be applicable. The Company reserves the right, in good faith, to make the
determination of Disability under this Agreement based on information supplied
by Executive and/or his medical personnel, as well as information from medical
personnel selected by the Company or its insurers.


(c) Termination by the Company. The Company may terminate Executive’s employment
in accordance with Section 1 hereof and during the Term with or without Cause
immediately on written notice to Executive. For purposes of this Agreement,
“Cause” shall mean: (i) repeated material violations by Executive of his
obligations under Section 2 hereof, which violations are demonstrably willful
and deliberate on Executive’s part or which result in material damage to the
Company’s business or reputation; (ii) any act or omission by Executive that (A)
constitutes dishonesty, fraud, malfeasance, deceit, misrepresentation,
embezzlement, misappropriation of corporate assets, breach of a duty owed to the
Company or conduct grossly inappropriate to Executive’s office and (B) is
demonstrably likely to lead to material injury to the Company or resulted or was
intended to result in direct or indirect personal enrichment of Executive; (iii)
Executive’s conviction of, or Executive’s entry of a plea of guilty or no
contest to, a felony or a crime of moral turpitude; (iv) addiction to
intoxicating drugs (including alcohol); (v) any acts or omissions of the
Executive that directly or indirectly result in the intimidation, harassment, or
abuse of any employee of the Company with respect to such employee’s gender,
race or sexual preference, as determined by the Company after a duly filed
report of such behavior and subsequent investigation by the Company into such
behavior; or (vi) the permanent removal of Executive by written order of federal
or state regulatory authorities or Executive’s willful and material violation of
any law, regulation, memorandum of understanding, cease and desist order or
other agreement with any applicable federal or state regulatory authority. The
Company may place Executive on paid leave for up to sixty (60) days while it is
determining whether there is a basis to terminate Executive’s employment for
Cause. Any such action by the Company will not constitute Good Reason (as
defined below).


(d) Termination by Executive.


(i) Executive’s employment may be terminated by Executive without Good Reason by
delivering to the Company written notice of termination thirty (30) days prior
to the desired date of termination.


(ii) Executive’s employment may be terminated by Executive for Good Reason. For
purposes of this Agreement, the occurrence of the following events shall be
deemed to constitute “Good Reason,” unless Executive agrees in writing that such
event shall not constitute Good Reason: (i) a material, adverse change in the
nature, scope or status of Executive’s position, authorities or duties; (ii) any
material reduction in Executive’s aggregate compensation or benefits; (iii)
relocation of Executive’s principal place of employment of more than fifty (50)
miles from Executive’s principal place of employment; (iv) any acts or omissions
of the Company that directly or indirectly result in the intimidation,
harassment or



--------------------------------------------------------------------------------



abuse of Executive with respect to Executive’s gender, race or sexual
preference; or (v) a material breach of this Agreement by the Company.
Notwithstanding any provision of this definition to the contrary, prior to
Executive’s termination of employment for Good Reason, Executive must give the
Company written notice of the existence of any condition set forth in clauses
(i) through (v) immediately above within ninety (90) days of its initial
existence, and the Company shall have thirty (30) days from the date of such
notice in which to cure the condition giving rise to Good Reason, if curable.
If, during such 30-day period, the Company cures the condition giving rise to
Good Reason, then the condition shall not constitute Good Reason. Further,
notwithstanding any provision of this definition to the contrary, in order to
constitute a termination for Good Reason, such termination must occur within
twelve (12) months of the initial existence of the applicable condition. For the
sake of clarity, Good Reason shall not include Executive’s death or Disability.


6. Obligations upon Termination and Company Right of First Refusal.


(a) Termination for Cause, without Good Reason, or Due to Death or Disability.
If, during the Term, Executive’s employment is terminated by the Company for
Cause, by Executive without Good Reason, or due to Executive’s death or
Disability, then:


(i) the Company shall pay Executive or Executive’s estate, as applicable, in a
lump sum cash payment within thirty (30) days after the date of termination
(with the exact payment date to be determined by the Company), the following
amounts (together, the “Accrued Amounts”):


(1) Executive’s earned salary through the date of termination, less withholding
for taxes and other similar items, to the extent not previously paid;


(2) any unreimbursed travel and other business expenses incurred by Executive on
or before the date of termination; and


(3) any vested amounts under Employee Benefit Plans in accordance with the terms
and conditions governing such plans; and


(ii) all Equity Awards outstanding shall be treated in accordance with the stock
option, stock purchase or equity-based incentive compensation plans or
arrangements in place on the date of termination.


(b) Termination by the Company Without Cause or by Executive for Good Reason.
If, during the Term, Executive’s employment is terminated by the Company without
Cause, or by Executive for Good Reason, then:


(i) the Company shall pay Executive the Accrued Amounts in a lump sum cash
payment within thirty (30) days after the date of termination (with the exact
payment date to be determined by the Company);


(ii) subject to Section 11(f)(ii)(B), the Company shall pay severance (the
“Severance Payment”) to Executive in an amount equal to the product obtained by
multiplying (A) 1.5 times (B) the average (mean) of the combined base salary and
cash bonus received by Executive during each of the two (2) completed fiscal
years preceding the date of Executive’s termination (or, if Executive has been
employed by the Company for less than two full fiscal years as of the date of
termination, then an amount equal to 1.5 times Executive’s base salary in effect
as of the date of termination), to be paid in monthly installments over the
duration of the Restricted Period (defined in Section 11(a));


(iii) if Executive elects to continue participation in any group medical,
dental, vision and/or prescription drug plan benefits to which Executive and/or
Executive’s eligible dependents would be entitled under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), then, for a period of eighteen (18)
months or such longer time as may be required by COBRA following Executive’s
termination (the “COBRA Reimbursement Period”), the Company shall pay to
Executive monthly payments in an amount equal to the cost of such COBRA premiums
(the “COBRA Payments”); provided, however, that, (A) if Executive becomes
eligible to receive group health benefits under a program of a subsequent
employer or otherwise, the Company’s obligation to pay any portion of the cost
of health coverage as described herein shall cease, except as otherwise provided
by law, and (B) the COBRA Reimbursement Period shall only run for the period
during which Executive is eligible to elect health coverage under COBRA and
timely elects such coverage;


(iv) if Executive elects to seek outplacement services following termination of
employment, the Company will assist Executive in locating such services and
reimburse the reasonable expenses associated with such services in an aggregate
amount not to exceed $10,000, and only until the earlier of (A) the first
anniversary of the effective date of the



--------------------------------------------------------------------------------



termination of Executive’s employment or (B) the date on which Executive begins
employment with another employer (the “Outplacement Payments”); and


(v) all Equity Awards outstanding shall be treated in accordance with the stock
option, stock purchase or equity-based incentive compensation plans or
arrangements in place on the date of termination.


(c) Company Right of First Refusal to Purchase Class B Shares. During the Term
and continuing for eighteen (18) months following the termination of Executive’s
employment for any reason, the Company shall have a right of first refusal to
purchase all or any shares of the Company’s Class B common stock, $0.001 par
value, that Executive (or, as applicable, Executive’s estate) elects to
transfer, convert or dispose of during such period (the “Class B Shares”). Any
such purchase shall be made at a price per share equal to the closing price of a
share of the Company’s Class A common stock, $0.001 par value, on the day
immediately preceding the date on which the right is exercised, as reported by
the exchange on which such shares are traded on such date. In the event of any
proposed disposition, conversion or transfer of Class B shares, Executive (or,
as applicable, Executive’s estate) shall provide the Company with not less than
thirty (30) calendar days’ advance written notice of the proposed transaction.
If the Company chooses to exercise its right of first refusal, it shall do so by
written notice within such thirty-day period preceding the proposed transaction.
Within five business days after receipt of such notice, Executive (or, as
applicable, Executive’s estate) shall tender to the Company at its principal
offices a duly endorsed stock power and such other documentation as the Company
or its transfer agent may require in order to transfer the Class B Shares to the
Company. Promptly following receipt of such documentation, the Company shall
deliver or mail to Executive (or, as applicable, Executive’s estate) a check in
payment of the purchase price for such Class B Shares; provided, that any delay
in making such payment shall not invalidate the Company’s exercise of its right
of first refusal to purchase the Class B Shares. The Company may assign its
rights to purchase Class B Shares and any other obligations under this paragraph
to one or more persons or entities. The Company shall not be required to
transfer or reflect on its books any of the Class B Shares sold, converted or
transferred in violation of any of this paragraph, or to treat as owner or to
pay dividends to any transferee to whom any such Class B Shares shall have been
so sold or transferred.


7. Mitigation. In no event shall Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement, and, except with
respect to the COBRA Payments and the Outplacement Payments, any amounts payable
pursuant to this Agreement shall not be reduced by compensation that Executive
earns on account of employment with another employer.


8. Release of Claims. Notwithstanding anything to the contrary in this
Agreement, the Company shall be obligated to provide the Severance Payment, the
COBRA Payments and the Outplacement Payments only if, within thirty (30) days
after the date of termination, Executive shall have executed a general release
of claims and covenant not to sue, in substantially the form attached hereto as
Exhibit A, and such release agreement shall not have been revoked within any
revocation period specified in the release agreement.


9. Limitation of Benefits – Section 280G.


(a) If any of the payments or benefits received or to be received by Executive
(including, without limitation, any payment or benefits received in connection
with Executive’s termination of employment, whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement, or otherwise) (all
such payments collectively referred to herein as the “280G Payments”) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and would, but for this Section 9, be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then, prior to making the 280G Payments, (i) the parties hereby agree, to
the extent reasonably possible, to take all action and execute such documents
that may be necessary to ensure that none of the 280G Payments shall constitute
“parachute payments” within the meaning of Section 280G of the Code; provided,
however, that, to the extent that this is not reasonably possible, then (ii) a
calculation shall be made comparing (A) the Net Benefit (as defined below) to
Executive of the 280G Payments after payment of the Excise Tax to (B) the Net
Benefit to Executive if the 280G Payments are limited to the extent necessary to
avoid being subject to the Excise Tax. Only if the amount calculated under (A)
above is less than the amount under (B) above will the 280G Payments be reduced
to the minimum extent necessary to ensure that no portion of the 280G Payments
is subject to the Excise Tax. “Net Benefit” shall mean the present value of the
280G Payments net of all federal, state, local, foreign income, employment and
excise taxes. Any reduction made pursuant to this Section 9 shall be made in a
manner determined by the Company that is consistent with the requirements
described in Section 13 hereof.





--------------------------------------------------------------------------------



(b) All calculations and determinations under this Section 9 shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the “Tax Counsel”) whose determinations shall be conclusive and binding on the
Company and Executive for all purposes. For purposes of making the calculations
and determinations required by this Section 9, the Tax Counsel may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Company and Executive shall
furnish the Tax Counsel with such information and documents as the Tax Counsel
may reasonably request in order to make its determinations under this Section 9.
The Company shall bear all costs that the Tax Counsel may reasonably incur in
connection with its services.


10. Cooperation. The parties agree that certain matters in which Executive will
be involved during the Term may necessitate Executive’s cooperation in the
future. Accordingly, following the termination of Executive’s employment for any
reason, to the extent reasonably requested by the Board, Executive shall
cooperate with the Company in connection with matters arising out of Executive’s
service to the Company; provided, however, that the Company shall make
reasonable efforts to minimize disruption of Executive’s other activities. The
Company shall reimburse Executive for reasonable expenses incurred in connection
with such cooperation, and, to the extent that Executive is required to spend
substantial time on such matters, Executive and the Company shall negotiate in
good faith an hourly rate to be paid to Executive for time spent.


11. Restrictive Covenants.


(a) Definitions. The following capitalized terms used in this Agreement shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:


(i) “Confidential Information” means any and all data and information relating
to the Company, its activities, business or clients that (A) is disclosed to
Executive or of which Executive becomes aware as a consequence of his employment
with the Company; (B) has value to the Company; and (C) is not generally known
outside of the Company. “Confidential Information” shall include, but is not
limited to, the following types of information regarding, related to or
concerning the Company: trade secrets (as defined by applicable law); financial
plans and data; management planning information; business plans; operational
methods; market studies; marketing plans or strategies; pricing information;
product development techniques or plans; customer lists; customer files, data
and financial information; details of customer contracts; current and
anticipated customer requirements; identifying and other information pertaining
to business referral sources; past, current and planned research and
development; computer aided systems, software, strategies and programs; business
acquisition plans; management organization and related information (including,
without limitation, data and other information concerning the compensation and
benefits paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information. The term also includes (i) combinations of information or materials
that individually may be generally known outside of the Company, but for which
the nature, method or procedure for combining such information or materials is
not generally known outside of the Company and (ii) any and all data and
information relating to or concerning a third party that otherwise meets the
definition set forth above, that was provided or made available to the Company
by such third party and that the Company has a duty or obligation to keep
confidential. Confidential Information shall not include information that has
become generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company. The foregoing definition shall not limit any definition of
“confidential information” or any equivalent term under state or federal law.


(ii) “Person” means any individual, partnership, limited liability company,
corporation, association, joint stock company, trust, joint venture, labor
organization, unincorporated organization, governmental entity or political
subdivision thereof or any other entity.


(iii) “Post-Employment Non-Compete Election” means the Company’s right, at any
time during the thirty (30) day period following the last day of Executive’s
employment with the Company or an affiliate or subsidiary thereof for any
reason, via notice delivered in accordance with the procedures set forth in
Section 16(f), to elect to activate and enforce the covenants described in
Section 11(b) below.


(iv) “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.


(v) “Protected Customer” means any Person that was called on, serviced by or
contacted by Executive in his capacity as an employee of the Company, or that
was otherwise known to Executive by virtue of Executive’s employment with the
Company.





--------------------------------------------------------------------------------



(vi) “Restricted Period” means the period beginning on the Effective Date and
ending eighteen (18) months after the termination of the Executive’s employment
with the Company for any reason.


(vii) “Restricted Territory” means, collectively, all states in which the
Company or its subsidiaries engage in the Services as of the relevant
determination date.


(viii) “Restrictive Covenants” means the restrictive covenants contained in
Sections 11(b) through 11(e) hereof.


(ix) “Services” means, collectively, the road construction, paving, grading,
asphalt manufacturing, aggregate production and/or sitework businesses or
related services engaged in by the Company and its subsidiaries as of the date
hereof.


(b) Agreement Not to Compete and Related Covenants. During the term of this
Agreement and, if the Company makes the Post-Employment Non-Compete Election,
for the duration of the Restricted Period, other than on behalf of the Company
or with the prior written consent of the Board, Executive shall not, directly or
indirectly, by or through any Person in any capacity (whether on his own behalf
or as a Principal or Representative of any Person):
(i) carry on or engage in the Services in the Restricted Territory;


(ii) perform services for any Person that conducts any business similar to the
Services in the Restricted Territory;


(iii) solicit, divert or take away, or attempt to solicit, divert or take away,
a Protected Customer for the purpose of engaging in, providing or selling
Services; or


(iv) solicit or induce, or attempt to solicit or induce, any employee of the
Company to terminate his or her employment relationship with the Company or to
enter into an employment relationship with Executive or any other Person.


(c) Non-Disparagement. Executive will not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Company or its
business, or any of its directors, officers, employees or existing or
prospective customers, suppliers, investors or other associated third parties.
This Section 11(c) does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency;
provided, however, that such compliance does not exceed that required by the
applicable law, regulation or order. The Company shall cause its directors and
officers to refrain from making any defamatory or disparaging remarks, comments
or statements concerning Executive to any third parties.


(d) Restriction on Disclosure and Use of Confidential Information. Executive
shall not, directly or indirectly, use any Confidential Information on
Executive’s own behalf or on behalf of any Person other than the Company, or
reveal, divulge or disclose any Confidential Information to any Person not
expressly authorized by the Company to receive such Confidential Information.
This obligation shall remain in effect for as long as the information or
materials in question retain their status as Confidential Information. Executive
further agrees that he shall fully cooperate with the Company in maintaining the
Confidential Information to the extent permitted by law. The parties acknowledge
and agree that this Agreement is not intended to, and does not, alter either the
Company’s rights or Executive’s obligations under any state or federal statutory
or common law regarding trade secrets and unfair trade practices. Anything
herein to the contrary notwithstanding, Executive shall not be restricted from:
(i) disclosing information that is required to be disclosed by law, court order
or other valid and appropriate legal process; provided, however, that, in the
event that such disclosure is required by law, Executive shall provide the
Company with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Executive;
or (ii) reporting possible violations of federal, state or local law or
regulation to any governmental agency or entity, or from making other
disclosures that are protected under the whistleblower provisions of federal,
state or local law or regulation, and Executive shall not need the prior
authorization of the Company to make any such reports or disclosures and shall
not be required to notify the Company that Executive has made such reports or
disclosures.


(e) Return of Materials. Following any termination of employment, Executive will
not retain or destroy and will immediately return to the Company on or prior to
the date of Executive’s termination of employment, or at any other time at which
the Company requests such return, any and all property of the Company that is in
his possession or subject to his control, including, but not limited to, keys,
credit, access and identification cards, personal items or equipment, customer
files



--------------------------------------------------------------------------------



and information, papers, drawings, notes, manuals, specifications, designs,
devices, code, e-mail, documents, diskettes, CDs, tapes, computers, mobile
devices, other electronic media and all other files and documents relating to
the Company and its business (regardless of form, but specifically including all
electronic files and data of the Company), together with all Confidential
Information belonging to the Company or that Executive received from or through
his employment with the Company. Executive will not make, distribute or retain
copies of any such information or property. Notwithstanding the foregoing,
Executive shall be entitled to retain for his own personal use any telephone
numbers used in connection with mobile devices returned to the Company.


(f) Enforcement of Restrictive Covenants.


(i) Acknowledgement of Consideration. Executive acknowledges and agrees that the
services to be rendered by him to the Company are of a special and unique
character; that Executive will obtain knowledge and skill relevant to the
Company’s industry, methods of doing business and marketing strategies by virtue
of Executive’s employment; and that the restrictive covenants and other terms
and conditions of this Agreement are reasonable and reasonably necessary to
protect the legitimate business interests of the Company. Executive acknowledges
and agrees that Executive’s agreement to, and compliance with, the Restrictive
Covenants are supported by adequate consideration, including, without
limitation, the following: (i) the Company’s establishment of a term of
employment for Executive, rather than employment at will, (ii) the commitment to
provide severance compensation in the event of the termination of Executive’s
employment under the circumstances described in Section 6 hereof, (iii) the
Company’s agreement to provide Executive with access to Confidential
Information, (iv) the Company’s agreement to permit the use of the Company’s
goodwill with the Company’s customers and suppliers, and (v) the Company’s
provision of skill development and training opportunities to Executive.
Executive further acknowledges that the amount of his compensation reflects, in
part, his obligations and the Company’s rights under this Section 11 hereof;
that he has no expectation of any additional compensation, royalties or other
payment of any kind not otherwise referenced herein in connection herewith; and
that he will not be subject to undue hardship by reason of his full compliance
with the terms and conditions of this Section 11 or the Company’s enforcement
thereof.


(ii) Rights and Remedies Upon Breach.


(A) The parties specifically acknowledge and agree that the remedy at law for
any breach of the Restrictive Covenants will be inadequate, and that, in the
event that Executive breaches, or threatens to breach, any of the Restrictive
Covenants, the Company shall have the right and remedy, without the necessity of
proving actual damage or posting any bond, to enjoin, preliminarily and
permanently, Executive from violating or threatening to violate the Restrictive
Covenants and to have the Restrictive Covenants specifically enforced by any
court of competent jurisdiction, it being agreed that any breach or threatened
breach of the Restrictive Covenants would cause irreparable injury to the
Company and that money damages would not provide an adequate remedy to the
Company. In the event of any suit or other proceeding with respect to
Executive’s obligations in this Section 11, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs incurred in such
proceeding in addition to any and all other remedies available at law or in
equity.


(B) Without limiting the generality of the foregoing paragraph, if the Company
reasonably determines that Executive has violated any covenant set forth in this
Section 11, irrespective of any determination by a court of competent
jurisdiction that one or more covenants set forth in this Section 11 are
unreasonable as to scope or duration or otherwise unenforceable, then any
remaining unpaid portion of the Severance Payment shall be forfeited effective
upon the commencement of such violation.


(iii) Severability and Modification of Restrictive Covenants. Executive
acknowledges and agrees that each of the Restrictive Covenants is reasonable and
valid in time and scope and in all other respects. The parties intend that the
Restrictive Covenants be enforced in accordance with their terms to the maximum
extent permitted by law. Each of the Restrictive Covenants shall be considered
and construed as a separate and independent covenant. Should any part or
provision of any of the Restrictive Covenants be held invalid, void or
unenforceable, such invalidity, voidness or unenforceability shall not render
invalid, void or unenforceable any other part or provision of this Agreement or
such Restrictive Covenant. If any provision of the Restrictive Covenants should
be held by a court of competent jurisdiction to exceed the scope permitted by
applicable law, such provision shall be automatically modified to such lesser
scope as such court may deem just and proper for the reasonable protection of
the Company’s legitimate business interests and may be enforced by the Company
to that extent in the manner described above, and all other provisions of this
Agreement shall be valid and enforceable.





--------------------------------------------------------------------------------



12. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any employee benefit plan,
program, policy or practice provided by the Company and for which Executive may
qualify, except as specifically provided herein. Amounts that are vested
benefits or that Executive is otherwise entitled to receive under any plan,
policy, practice or program of the Company at or subsequent to the date of
termination shall be payable in accordance with such plan, policy, practice or
program, except as explicitly modified by this Agreement.


13. Section 409A.


(a) General Compliance. This Agreement is intended to comply with Section 409A
of the Code (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A. If any payment
or benefit provided to Executive pursuant to this Agreement is determined to
constitute “nonqualified deferred compensation” within the meaning of Section
409A, and if such payment or benefit could be made or provided (or start to be
made or provided) during either of two tax years, then the payment or benefit
will be made or provided (or start to be made or provided) in the latter of the
two tax years. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.


(b) Specified Employees. Notwithstanding any other provision of this Agreement,
if any payment or benefit provided to Executive in connection with his
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, and Executive is determined to
be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the date of Executive’s termination of
employment or, if earlier, on Executive’s death (the “Specified Employee Payment
Date”). The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date and interest on such amounts calculated
based on the applicable federal rate published by the Internal Revenue Service
for the month in which Executive’s separation from service occurs shall be paid
to Executive in a lump sum on the Specified Employee Payment Date, and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.


(c) Reimbursements. To the extent required by Section 409A, each reimbursement
or in-kind benefit provided under this Agreement shall be provided in accordance
with the following:


(i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;


(ii) any reimbursement of an eligible expense shall be paid to Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and


(iii) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.


(d) Tax Gross-ups. Any tax gross-up payments provided under this Agreement shall
be paid to Executive on or before December 31 of the calendar year immediately
following the calendar year in which Executive remits the related taxes.


14. Top Hat Agreement. This Agreement is intended to constitute an unfunded
arrangement for Executive, who is a member of a select group of management or
highly compensated employees within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as
amended.





--------------------------------------------------------------------------------



15. Indemnification. Executive is a party to a separate indemnification
agreement with the Company (the “Indemnification Agreement”). The
indemnification and advancement of expenses provided pursuant to the
Indemnification Agreement shall survive the termination of this Agreement with
respect to all activities, actions or inactions occurring or alleged to have
occurred prior to or during the term of this Agreement, and the Indemnification
Agreement shall remain binding upon the Company following the termination hereof
with respect to the covered activities, actions or inactions of Executive
occurring or alleged to have occurred prior to or during the term of this
Agreement.


16. Miscellaneous.


(a) Governing Law. This Agreement, for all purposes, shall be construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law principles.


(b) Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it or he may have to a trial by jury in
any legal proceeding directly or indirectly arising out of or relating to this
Agreement or Executive’s employment by the Company (whether based on contract,
tort or any other theory). Each party hereto (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that such party and the
other parties hereto have been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications in this section.


(c) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the Company and its respective successors and permitted assigns. This
Agreement shall also be binding on and inure to the benefit of Executive and
Executive’s heirs, executors, administrators and legal representatives. This
Agreement shall not be assignable by any party hereto without the prior written
consent of the other parties hereto, except the Company may effect such an
assignment without prior written approval of Executive upon the transfer of all
or substantially all of its business and/or assets, by whatever means.


(d) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.


(e) Amendments. No provision of this Agreement may be amended or modified unless
such amendment or modification is agreed to in writing and signed by Executive
and by an authorized representative of the Company.


(f) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
if to Executive, the address on file with the Company, and if to the Company,
Construction Partners, Inc., Attention: Chairperson of the Compensation
Committee, 290 Healthwest Drive, Suite 2, Dothan, Alabama 36303, or to such
other address as either party shall have furnished to the other in writing in
accordance herewith. Notice and communications shall be effective when actually
received by the addressee.


(g) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(h) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


(i) Waivers. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.


(j) Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between Executive and the
Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter, including, without
limitation, any prior employment agreements that Executive may have had with the
Company or any subsidiary or affiliate thereof.





--------------------------------------------------------------------------------



(k) Construction. The parties understand and agree that because they both have
been given the opportunity to have counsel review and revise this Agreement, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against either of the parties.


(l) Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement, including, without limitation,
the covenants of Executive set forth in Section 11 hereof.


(m) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.


(n) Acknowledgement. EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ,
UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES
AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN
ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS AGREEMENT.


[Signature page follows.]













--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.





COMPANY:Construction Partners, Inc.By:Name:Title:EXECUTIVE:





















--------------------------------------------------------------------------------



EXHIBIT A


Form of Release


This Release (this “Release”) is made effective as of ______________ (the
“Effective Date”), by ___________________ (“Executive”).


RECITALS


A. Executive and Construction Partners, Inc., a Delaware corporation (the
“Company”), are parties to that certain Employment Agreement, dated
______________ (the “Employment Agreement”).


B. This Release is delivered pursuant to Section 8 of the Employment Agreement.


C. Executive acknowledges that the execution and delivery of this Release is a
condition to receiving the Severance Payment pursuant to Section 6 of the
Employment Agreement.


RELEASE


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, Executive hereby makes the
following release in favor of the Released Parties (defined below):


1. Defined Terms. Capitalized terms used herein but not otherwise defined shall
have their respective meanings set forth in the Employment Agreement.


2. Releases.


(a) Executive hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company and its officers, directors, stockholders,
successors and assigns (collectively, the “Released Parties”) from any and all
claims, demands, proceedings, causes of action, orders, obligations, debts and
liabilities, whether known or unknown, suspected or unsuspected, both at law and
in equity, that Executive now has or has ever had against the Released Parties
arising on or prior to the Effective Date, whether pursuant to contract or
otherwise, and whether or not relating to claims pending on, or asserted after,
the Effective Date, including, but not limited to, any and all claims arising
out of or related to Executive’s employment with the Company, including, but not
limited to, any alleged violation under the Age Discrimination in Employment Act
of 1967, 29 U.S.C. § 621 et seq.; Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000(e) et seq.; the Civil Rights Act of 1866, as amended
by the Civil Rights Act of 1991,42 U.S.C. §1981,; the Rehabilitation Act of
1973, as amended, 29 U.S.C. § 701 et seq.; the Employee Retirement Income
Security Act of 1974 (except for vested benefits under any tax-qualified benefit
plan), as amended, 29 U.S.C. § 1001 et seq.; the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq.; the Family and Medical Leave Act of 1993, 29
U.S.C. § 2601 et seq.; the Genetic Information Nondiscrimination Act of 2008,
the Equal Pay Act of 1963; Executive Order 11246; Executive Order 11141; and any
other federal, state or local statutory claim, employment or other contract
claim, or common or civil law claim for wrongful discharge, defamation, or
invasion of privacy arising out of or in any way connected with or involving any
employment relationship of Executive with any Released Party, the termination or
resignation of Executive’s employment with any Released Party, or any continuing
effects of his employment with any Released Party, including, but not limited
to, any claim for severance pay, bonus, salary, sick leave, holiday pay,
vacation pay, life insurance, health or medical insurance or any other fringe
benefit, workers’ compensation, or disability, in each case, other than as
required pursuant to Section 6 of the Employment Agreement.


(b) Executive acknowledges that (i) the Company is not obligated to provide the
Severance Payment pursuant to Section 6 of the Employment Agreement and that the
Company has agreed to provide such consideration in exchange for this Release,
(ii) neither payment by the Company of the Severance Payment, nor any term or
condition contained in the Release or the Employment Agreement, shall be
construed as an admission of liability or wrongdoing by the Company, (iii)
Executive was given a period of thirty (30) days to consider and execute the
Release, and (iv) Executive has a right to revoke this Release within a period
of seven (7) days following his signing the Release, and this Release shall not
become effective or enforceable until the seven-day period has ended without
revocation of this Release by Executive, and (v) if Executive does not sign the
Release within thirty (30) days, or if he revokes the Agreement within the seven
(7) day revocation period, he will not receive the Severance Payment.





--------------------------------------------------------------------------------



(c) Executive represents and warrants to the Released Parties that he has not
assigned or otherwise transferred any right or interest in any claims released
pursuant to this Section 2. Executive also represents that he has read and fully
understands the Release and acknowledges that he had the right and full
opportunity to review this Release with an attorney of his choice and was
encouraged to do so. Executive further represents has signed this Release freely
and voluntarily, with full knowledge that he is waiving all claims against the
Company through the date of this Release.


(d) Executive hereby irrevocably and perpetually covenants that Executive will
not (a) directly or indirectly assert any claims released pursuant to this
Section 2, or commence, institute or cause to be commenced any proceeding of any
kind against the Released Parties, based upon any matter purported to be
released hereby or (b) assign or transfer any right or interest in any claims
released pursuant to this Section 2.


3. Non-Disparagement; Confidentiality. Executive agrees not to criticize,
denigrate, or disparage the Company or its business, or any of its directors,
officers, employees and existing and prospective customers, suppliers, investors
and other associated third parties or their respective business or operations
(collectively, “Released Parties”). Executive further agrees to keep absolutely
confidential all confidential or personal information about any Released Party
that Executive received or generated during Executive’s employment with the
Company. This restriction does not restrict or impede Executive from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the applicable law, regulation or
order.


4. Recoupment of Severance Payment. Executive will not institute any suit,
action or proceeding, whether at law or equity, challenging the enforceability
of this Release. Should Executive attempt to have any part of this Release found
to be unenforceable, or institute litigation against the Company or any other
Released Party, Executive will, as a condition precedent to such action, repay
all Severance Payments paid to Executive under Section 6 of the Employment
Agreement, with the exception of $100, which will serve as consideration for the
release of claims in Section 2 above. Furthermore, if Executive does not prevail
in an action against the Company or any other Released Party, Executive shall
pay to the Company and/or the appropriate Released Party all of their costs and
attorneys’ fees incurred in their defense of such action.


5. Miscellaneous.


(a) The invalidity or unenforceability of any provision of this Release shall
not affect the other provisions hereof, and this Release shall be construed in
all respects as if such invalid or unenforceable provisions were omitted.


(b) This Release shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to any applicable principles of
conflicts of law.


(c) This Release shall not be amended or modified except by a written instrument
duly executed by Executive and the Company.


(d) Captions and headings of the Sections of this Release are intended solely
for convenience and no provision of this Release is to be construed by reference
to the caption or heading of any section or paragraph.


(e) Notwithstanding anything herein to the contrary, nothing in this Release
shall (i) prohibit Executive from making reports of possible violations of
federal law or regulations to any governmental agency or entity in accordance
with the provisions of and the rules promulgated under Section 21F of the
Exchange Act or Section 806 of the Sarbanes-Oxley Act of 2002, as amended, or of
any other whistleblower protection provisions of state or federal law or
regulations, (ii) require notification or prior approval by the Company of any
reporting described in clause (i), or (iii) limit Executive’s right to receive
an award for information reported to any government agency or entity as
described in clause (i).


IN WITNESS WHEREOF, the undersigned has executed and delivered this Release
effective as of the Effective Date above.



EXECUTIVE:





